Case 2:19-cv-00002-LGW-BWC Document 1 Filed 01/04/19 Page 1 of 8




                                                2:19-cv-2
Case 2:19-cv-00002-LGW-BWC Document 1 Filed 01/04/19 Page 2 of 8
Case 2:19-cv-00002-LGW-BWC Document 1 Filed 01/04/19 Page 3 of 8
Case 2:19-cv-00002-LGW-BWC Document 1 Filed 01/04/19 Page 4 of 8
Case 2:19-cv-00002-LGW-BWC Document 1 Filed 01/04/19 Page 5 of 8
Case 2:19-cv-00002-LGW-BWC Document 1 Filed 01/04/19 Page 6 of 8
Case 2:19-cv-00002-LGW-BWC Document 1 Filed 01/04/19 Page 7 of 8
Case 2:19-cv-00002-LGW-BWC Document 1 Filed 01/04/19 Page 8 of 8
